DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended and claim 11 has been canceled in the response filed 21 December 2021 and claims 2-5 and 7 have been previously canceled.  Claims 1, 6, 8-10 and 12-14 are currently pending.  
Claim 6 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 May 2016.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 21 December 2021 have been fully considered but are not deemed to be persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 8-10 and 12-14 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/169611 A1 in view of US Pat. No. 8,318,159 (Adam et al.) and MD Anderson News Release (12/7/11) for the reasons of record in the previous Office actions (Office actions mailed 12/15/16, 11/3/17, 5/25/18 and 4/26/19).
	WO 2013/169611 A1 (‘611) teaches a method of treating breast cancer by administering a therapeutically effective amount of an mTor inhibitor, an anti-IGF-1 R antibody and an aromatase inhibitor (see abstract). The mTor inhibitor is selected from 4 named compounds which include everolimus and the aromatase inhibitor is also selected from 4 named compounds which include exemestrane. WO ‘611 also teaches that the patients to be treated include those with ER+ breast cancer (see page 8, line 3) and HER2 negative (see page 10, lines 22-26). WO ‘611 also teaches that any stage of breast cancer should be treated including stage 4 (page 10, line 12) which is described as “locally advanced” and metastatic (see page 9, lines 30-34). Because the number of inhibitory compounds are so few in number, WO '611 clearly describes a method of treating breast cancer by administering a therapeutically effective amount of everolimus, exemestrane and an insulin like growth factor receptor antagonist (see In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962)). Additionally, WO ‘611 teaches that “the IGFR pathway plays an important role in the signal transduction pathways involved in breast cancer” (see page 2, lines 5-6). WO ‘611 specifically teaches treatment methods used in post-menopausal women (see line 3, page 6).  WO ‘611 does not specifically state the treatment methods are for “patients not showing extensive symptomatic visceral disease” (i.e. patients without metastasis), but WO ‘611 does teach treatment of all states of breast cancer, which would include stages that do not include any invasive or metastasized tumors (see pages 9-10) and therefore, effectively discloses this patient population.  WO ‘611 does not teach a method which utilizes an antibody which binds and inhibits IGF-1 and IGF-2 as recited. WO ‘611 also does not teach selection of a patient with locally advanced or metastatic breast cancer who is also refractory to a non-steroidal aromatase inhibitor.

MD Anderson News Release (12/07/11) teaches the coadministration of everolimus and exemestane to improve progression-free survival in breast cancer patients. The patients had refractory hormone receptor-positive breast cancer and were previously treated with letrozole and anastrolzole.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of WO ‘611 with any agent that inhibits the IGFR pathway because WO ‘611 teaches that this pathway plays an important role in the signal transduction pathways involved in breast cancer. While the method of WO ‘611 uses an antibody against the IGF receptor, it was well known in the art before the effective filing date of the claimed invention that this pathway could be inhibited by anti-receptor antibodies, tyrosine kinase inhibitors and anti-IGF ligand antibodies as evidenced by the instant specification (see page 4, lines 17-23). Therefore, the skilled artisan was readily aware before the effective filing date of the claimed invention that these agents were considered interchangable. Therefore, it would have been It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antibody of Adam et al. for the antibody used in the method of WO '611 with a reasonable expectation of success because the antibody of Adam et al. is described as effective for blocking IGF1 and IGF2 binding to the IGF-1 receptor in order to inhibit IGF-1 receptor-mediated signaling. One of ordinary skill in the art would be motivated to use the antibody of Adam et al. in the method of WO ‘611 because it is well characterized and Adam et al. demonstrate its effectiveness on cancer cells (see Examples).  Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select patients with locally advanced or metastatic breast cancer who are also refractory to non-steroidal aromatase inhibitor and do not show extensive symptomatic visceral disease prima facie obvious, absent evidence to the contrary.

Response to Arguments
Applicant argues that the disclosure in WO ‘611 “not only does not disclose the treatment of patients not showing extensive symptomatic visceral disease, but also does not provide any guidance or incentive to investigate such patients”.
Applicant’s arguments have been fully considered, but are not found persuasive.  It is true that WO ‘611 does not disclose the treatment of patients, but the instant specification also fails to disclose the treatment of patients.  The examples in the instant specification are limited to cellular studies and therefore, there is no treatment of patients.  Next, the phrase “patients not showing extensive symptomatic visceral disease” appears to be directed to those patients who do not have metastatic cancer.  This phrase only appears twice in the instant specification, one of which is at page 10, lines 25-27:
In another embodiment the patient to be treated does not show disease that is rapidly progressing or life threatening such as extensive symptomatic visceral disease including hepatic involvement and pulmonary lymphangitic spread of tumor.
WO ‘611 clearly teaches that the method therein maybe used to treat any of the stages of breast cancer (stage 0-4) (see page 10, lines 11-12).  While WO ‘611 does not use the same terminology of the instant application, the lack of extensive symptomatic visceral disease would appear to be consistent with treatment of a patient 
Applicant “reiterates that a person skilled in the art in possession of WO ‘611 would be invited to further investigate IGF-1R antibodies in the context of cancer therapies, but would have no incentive to investigate other types of antibodies, such as IGF ligand antibodies” and therefore “the combination of the references is improper and the rejection should also be withdrawn for this reason alone” (see page 6 of response).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant “reiterates that the Examiner’s assertion that anti-receptor antibodies, tyrosine kinase inhibitors and anti-IGF ligand antibodies were considered interchangeable cannot be sustained” and that “the record does not support the Examiner’s assertion that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antibody of Adam et al. for the antibody used in the method of WO ‘611 with a reasonable expectation of success” (see response at page 6).
Applicant’s arguments have been fully considered, but are not found persuasive.  The rejection is based on WO '611 which clearly describes a method of treating breast cancer by administering a therapeutically effective amount of everolimus, exemestrane 
In the instant case, the rationale for the obviousness rejection is simple substitution of one known element for another to obtain predictable results.  The prior art of WO 2013/169611 A1 (‘611) does not teach a method which utilizes an antibody which binds and inhibits IGF-1 and IGF-2.  However, one of ordinary skill in the art could have combined the teaching of ‘611 with that of Adam et al. which teach the same antibody recited in the instant claims. Adam et al. teach that this antibody is useful for treating cancer and blocks IGF1 and IGF2 binding to the IGF-1 receptor which inhibits IGF-1 receptor-mediated signaling, making it an IGF receptor antagonist.  One of ordinary skill in the art would have recognized that the results of the combination were predictable because the prior art acknowledged that IFG-1 receptor-mediated signaling could be blocked in one of three ways as pointed out previously.  
In the art of cancer therapy, the skilled artisan frequently has options regarding particular drugs which may be used for treatment, each with it its own advantages/disadvantages.  However, if the drugs each have a common function (in 
At page 6 of the response, Applicant again refers to the previously filed 132 Declaration by Weyer-Czernilofsky at (7) which states that one of ordinary skill in the art would have understood that these antibodies cannot be substituted one for another because they are distinct in their ability to interfere with certain receptor-ligand interactions and that one of ordinary skill in the art would not have considered either anti-IGF-1 receptor antibodies or anti-IGF ligand antibodies interchangeable with tyrosine kinase inhibitors because each of these agents targets different components of the IGF/insulin signaling system and cannot be expected to have identical effects on downstream cellular processes determining cell physiology and fate.
The above arguments have been fully considered, but are not found persuasive.  The rejection is based on WO '611 which clearly describes a method of treating breast cancer by administering a therapeutically effective amount of everolimus, exemestrane and an insulin-like growth factor receptor antagonist (IGF-R1 antibody) and Adam et al. which teach treating cancer with an antibody that blocks IGF1 and IGF2 binding to the IGF-1 receptor (IGF receptor antagonist) which inhibits IGF-1 receptor-mediated signaling.  The rejection does not require that the antibody of WO ‘611 have identical physiological properties as the antibody of Adam et al.  The antibody of Adam et al. is an IGF receptor antagonist which was demonstrated to useful for treating cancer, therefore, it is a suitable substitute for the IGF receptor antagonist of WO ‘611 because they are both agents which are used for the same purpose which is antagonizing the IGF receptor and for treating cancer.   

Weroha et al. clearly teaches that there are three main strategies for inhibiting IGF signaling which include receptor blockade, kinase inhibition and ligand sequestration.  Each strategy has its own advantages as well as disadvantages, but each strategy is effective for inhibiting IGF signaling and the skilled artisan would clearly recognize the ability to substitute one strategy for another.  The skilled artisan would clearly be able to predict that substituting an antibody to the IGF receptor with an antibody to IGFI/II would have the effect of inhibiting IGF signaling, and therefore, they could be used one in place of the other for the purpose of inhibiting IGF signaling, absent evidence to the contrary.
Additionally, one of ordinary skill in the art would have considered tyrosine kinase inhibitors, antibodies against IGF-1R and antibodies against IGF-I and 2 to be interchangeable in light of the following references (all of which are cited by Applicant in 

Applicant’s arguments have been fully considered and are not found persuasive.  The results of WO ‘611 clearly establish that the triple combination has a significantly better effect than any of the agents administered singularly or in dual combinations.  Therefore, the skilled artisan would have had a reasonable expectation that the triple combination would have been more effective, absent evidence to the contrary.  The results which are presented in Exhibit do not appear to be unexpected in view of the teachings of WO ‘611 and the experimental results reported therein.  While an applicant can rely on evidence showing that the claimed invention yields unexpected improved properties, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closes prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
A conclusion of unexpected results needs to be assessed compared to the closest prior art which also teaches a triple combination and differs from the claimed invention by the use of an antibody to the IGF receptor as opposed to an antibody to IGF-I and IGF-II.  Therefore, Applicant’s arguments are still not persuasive.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647